Exhibit 10.2
(EVERGREENSOLAR LOGO) [b81959b8099109.gif]
 
EVERGREEN SOLAR, INC.

 
AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN
 
ARTICLE I

 
Purpose
 
This Amended and Restated 2000 Employee Stock Purchase Plan (the “Plan”) is
intended to encourage stock ownership by all eligible employees of Evergreen
Solar, Inc. (the “Company”), a Delaware corporation, and its participating
subsidiaries (as defined in Article XVII) so that they may share in the growth
of the Company by acquiring or increasing their proprietary interest in the
Company. The Plan is designed to encourage eligible employees to remain in the
employ of the Company and its participating subsidiaries. The Plan is intended
to constitute an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
ARTICLE II

 
Administration of the Plan
 
The Plan may be administered by a committee appointed by the Board of Directors
of the Company (the “Committee”). The Committee shall consist of not less than
two members of the Company’s Board of Directors who shall be “non-employee
directors” within the meaning of Section 16 of the Securities Exchange Act of
1934. The Board of Directors may from time to time remove members from, or add
members to, the Committee. Vacancies on the Committee, howsoever caused, shall
be filled by the Board of Directors. The Committee may select one of its members
as Chairman, and shall hold meetings at such times and places as it may
determine. Acts by a majority of the Committee, or acts reduced to or approved
in writing by a majority of the members of the Committee, shall be the valid
acts of the Committee.
 
The interpretation and construction by the Committee of any provisions of the
Plan or of any option granted under it shall be final, unless otherwise
determined by the Board of Directors. The Committee may from time to time adopt
such rules and regulations for carrying out the Plan as it may deem best,
provided that any such rules and regulations shall be applied on a uniform basis
to all employees under the Plan. No member of the Board of Directors or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any option granted under it.
 
In the event the Board of Directors fails to appoint or refrains from appointing
a Committee, the Board of Directors shall have all power and authority to
administer the Plan. In such event, the word “Committee” wherever used herein
shall be deemed to mean the Board of Directors.
 
ARTICLE III

 
Eligible Employees
 
All employees of the Company or any of its participating subsidiaries whose
customary employment is more than 20 hours per week and for more than five
months in any calendar year and who have completed 90 days of employment on or
before the first day of a Payment Period (as hereinafter defined) shall be
eligible to receive options under the Plan to purchase common stock of the
Company, and all eligible employees shall have the same rights and privileges
hereunder. Persons who are eligible employees on the first business day of any
Payment Period (as defined in Article V) shall receive their options as of such
day. Persons who become eligible employees after any date on which options are
granted under the Plan shall be granted options on the first day of the next
succeeding Payment Period on which options are granted to eligible employees
under the Plan. In no event, however, may an employee be granted an option if
such employee, immediately after the


1



--------------------------------------------------------------------------------



 



option was granted, would be treated as owning stock possessing five percent or
more of the total combined voting power or value of all classes of stock of the
Company or of any parent corporation or subsidiary corporation, as the terms
“parent corporation” and “subsidiary corporation” are defined in Section 424(e)
and (f) of the Code. For purposes of determining stock ownership under this
paragraph, the rules of Section 424(d) of the Code shall apply, and stock which
the employee may purchase under outstanding options shall be treated as stock
owned by the employee. Effective for payment periods beginning on and after
January 1, 2010, the Committee may provide for separate offerings for non-US
subsidiaries of the Company. Any such offerings shall contain such terms and
conditions regarding eligibility as the Committee determines in its discretion
is appropriate, subject to the requirements of Sections 423(b)(4) and (5) of the
Code.
 
ARTICLE IV

 
Stock Subject to the Plan
 
The stock subject to the options under the Plan shall be shares of the Company’s
authorized but unissued common stock, par value $.01 per share (the “Common
Stock”), or shares of Common Stock reacquired by the Company, including shares
purchased in the open market. The aggregate number of shares which may be issued
pursuant to the Plan is 1,500,000, subject to adjustment as provided in
Article XII. If any option granted under the Plan shall expire or terminate for
any reason without having been exercised in full or shall cease for any reason
to be exercisable in whole or in part, the unpurchased shares subject thereto
shall again be available under the Plan.
 
ARTICLE V

 
Payment Period and Stock Options
 
The first Payment Period during which payroll deductions will be accumulated
under the Plan shall commence on the first day of the first calendar month
following effectiveness of the Form S-8 registration statement filed with the
Securities and Exchange Commission covering the shares to be issued pursuant to
the Plan (the “Commencement Date”) and shall end on the next succeeding January
31 or July 31, whichever comes first, following at least six months after the
Commencement Date. For the remainder of the duration of the Plan, Payment
Periods shall consist of the six-month periods commencing on February 1 and
August 1 and ending on July 31 and January 31, respectively, of each calendar
year.
 
Twice each year, on the first business day of each Payment Period, the Company
will grant to each eligible employee who is then a participant in the Plan an
option to purchase on the last day of such Payment Period, at the Option Price
hereinafter provided for, up to a number of shares of Common Stock determined by
dividing such eligible employee’s payroll deductions accumulated prior to the
exercise date and retained in such eligible employee’s account by the applicable
purchase price (subject to any share purchase limitation imposed by the
Committee), on condition that such employee remains eligible to participate in
the Plan throughout the remainder of such Payment Period. The participant shall
be entitled to exercise the option so granted only to the extent of the
participant’s accumulated payroll deductions on the last day of such Payment
Period. The Option Price per share for each Payment Period shall be the lesser
of (i) 85% of the average market price of the Common Stock on the first business
day of the Payment Period and (ii) 85% of the average market price of the Common
Stock on the last business day of the Payment Period, in either event rounded up
to the nearest cent; provided, however, that the Committee on a uniform and
nondiscriminatory basis may establish a higher Option Price from time to time
with respect to options that have not been granted under the Plan. The Committee
shall establish a limit on the maximum number of shares of Common Stock that
eligible employees will be permitted to purchase during any Payment Period. The
committee may in its discretion change such limit from time to time prior to the
beginning of the Payment Period to which such revised limit shall apply. The
foregoing share limitation and the Option Price shall be subject to adjustment
as provided in Article XII.
 
For purposes of the Plan, the term “average market price” on any date means
(i) the average (on that date) of the high and low prices of the Common Stock on
the principal national securities exchange on which


2



--------------------------------------------------------------------------------



 



the Common Stock is traded, if the Common Stock is then traded on a national
securities exchange; or (ii) the last reported sale price (on that date) of the
Common Stock on the NASDAQ Global Market, if the Common Stock is not then traded
on a national securities exchange; or (iii) the average of the closing bid and
asked prices last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not reported on the NASDAQ
Global Market; or (iv) if the Common Stock is not publicly traded, the fair
market value of the Common Stock as determined by the Committee after taking
into consideration all factors which it deems appropriate, including, without
limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm’s length.
 
For purposes of the Plan, the term “business day” means a day on which there is
trading on the NASDAQ Global Market or the aforementioned national securities
exchange, whichever is applicable pursuant to the preceding paragraph; and if
neither is applicable, a day that is not a Saturday, Sunday or legal holiday in
Massachusetts.
 
No employee shall be granted an option which permits the employee’s right to
purchase stock under the Plan, and under all other Section 423(b) employee stock
purchase plans of the Company and any parent or subsidiary corporations, to
accrue at a rate which exceeds $25,000 of fair market value of such stock
(determined on the date or dates that options on such stock were granted) for
each calendar year in which such option is outstanding at any time. The purpose
of the limitation in the preceding sentence is to comply with Section 423(b)(8)
of the Code. If the participant’s accumulated payroll deductions on the last day
of the Payment Period would otherwise enable the participant to purchase Common
Stock in excess of the Section 423(b)(8) limitation described in this paragraph,
the excess of the amount of the accumulated payroll deductions over the
aggregate purchase price of the shares actually purchased shall be promptly
refunded to the participant by the Company, without interest.
 
ARTICLE VI

 
Exercise of Option
 
Each eligible employee who continues to be a participant in the Plan on the last
day of a Payment Period shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as the
participant’s accumulated payroll deductions on such date will pay for at the
Option Price, subject to any applicable share purchase limitation and the
Section 423(b)(8) limitation described in Article V. If the individual is not a
participant on the last day of a Payment Period, then he or she shall not be
entitled to exercise his or her option. Only full shares of Common Stock may be
purchased under the Plan. Unused payroll deductions remaining in a participant’s
account at the end of a Payment Period by reason of the inability to purchase a
fractional share shall be carried forward to the next Payment Period.
 
ARTICLE VII

 
Authorization for Entering the Plan
 
An employee may elect to enter the Plan by filling out, signing and delivering
to the Company an authorization:
 
A. Stating the percentage to be deducted regularly from the employee’s pay;
 
B. Authorizing the purchase of stock for the employee in each Payment Period in
accordance with the terms of the Plan; and
 
C. Specifying the exact name or names in which stock purchased for the employee
is to be issued as provided under Article XI hereof.
 
Such authorization must be received by the Company at least ten days before the
first day of the next succeeding Payment Period and shall take effect only if
the employee is an eligible employee on the first business day of such Payment
Period.


3



--------------------------------------------------------------------------------



 



Unless a participant files a new authorization or withdraws from the Plan, the
deductions and purchases under the authorization the participant has on file
under the Plan will continue from one Payment Period to succeeding Payment
Periods as long as the Plan remains in effect.
 
The Company will accumulate and hold for each participant’s account the amounts
deducted from his or her pay. No interest will be paid on these amounts.
 
ARTICLE VIII

 
Maximum Amount of Payroll Deductions
 
An employee may authorize payroll deductions in an amount (expressed as a whole
percentage) not less than one percent (1%) but not more than ten percent (10%)
of the employee’s total compensation, including base pay or salary and any
overtime, bonuses or commissions.
 
ARTICLE IX

 
Change in Payroll Deductions
 
Deductions may not be increased or decreased during a Payment Period. However, a
participant may withdraw in full from the Plan.
 
ARTICLE X

 
Withdrawal from the Plan
 
A participant may withdraw from the Plan (in whole but not in part) at any time
prior to the last day of a Payment Period by delivering a withdrawal notice to
the Company.
 
To reenter the Plan, an employee who has previously withdrawn must file a new
authorization at least ten days before the first day of the next Payment Period
in which he or she wishes to participate. The employee’s reentry into the Plan
becomes effective at the beginning of such Payment Period, provided that he or
she is an eligible employee on the first business day of the Payment Period.
 
ARTICLE XI

 
Issuance of Stock
 
Certificates for stock issued to participants shall be delivered as soon as
practicable after each Payment Period by the Company’s transfer agent.
Notwithstanding the foregoing, the Committee may permit or require that such
shares be deposited directly with a broker designated by the Committee, and the
Committee may utilize electronic or other automated methods of share transfer.
 
Stock purchased under the Plan shall be issued only in the name of the
participant, or if the participant’s authorization so specifies, in the name of
the participant and another person of legal age as joint tenants with rights of
survivorship.
 
ARTICLE XII

 
Adjustments
 
Upon the happening of any of the following described events, a participant’s
rights under options granted under the Plan shall be adjusted as hereinafter
provided:
 
A. In the event that the shares of Common Stock shall be subdivided or combined
into a greater or smaller number of shares or if, upon a reorganization,
split-up, liquidation, recapitalization or the like of the Company, the shares
of Common Stock shall be exchanged for other securities of the Company, each


4



--------------------------------------------------------------------------------



 



participant shall be entitled, subject to the conditions herein stated, to
purchase such number of shares of Common Stock or amount of other securities of
the Company as were exchangeable for the number of shares of Common Stock that
such participant would have been entitled to purchase except for such action,
and appropriate adjustments shall be made in the purchase price per share to
reflect such subdivision, combination or exchange; and
 
B. In the event the Company shall issue any of its shares as a stock dividend
upon or with respect to the shares of stock of the class which shall at the time
be subject to option hereunder, each participant upon exercising such an option
shall be entitled to receive (for the purchase price paid upon such exercise)
the shares as to which the participant is exercising his or her option and, in
addition thereto (at no additional cost), such number of shares of the class or
classes in which such stock dividend or dividends were declared or paid, and
such amount of cash in lieu of fractional shares, as is equal to the number of
shares thereof and the amount of cash in lieu of fractional shares,
respectively, which the participant would have received if the participant had
been the holder of the shares as to which the participant is exercising his or
her option at all times between the date of the granting of such option and the
date of its exercise.
 
Upon the happening of any of the foregoing events, the class and aggregate
number of shares set forth in Article IV hereof which are subject to options
which have been or may be granted under the Plan and the limitations set forth
in the second paragraph of Article V shall also be approximately adjusted to
reflect the events specified in paragraphs A and B above. Notwithstanding the
foregoing, any adjustments made pursuant to paragraphs A or B shall be made only
after the Committee, based on advice of counsel for the Company, determines
whether such adjustments would constitute a “modification” (as that term is
defined in Section 424 of the Code). If the Committee determines that such
adjustments would constitute a modification, it may refrain from making such
adjustments. If the Company is to be consolidated with or acquired by another
entity in a merger, a sale of all or substantially all of the Company’s assets
or otherwise (an “Acquisition”), the Committee or the board of directors of any
entity assuming the obligations of the Company hereunder (the “Successor Board”)
shall, with respect to options then outstanding under the Plan, either (i) make
appropriate provision for the continuation of such options by arranging for the
substitution on an equitable basis for the shares then subject to such options
either (a) the consideration payable with respect to the outstanding shares of
the Common Stock in connection with the Acquisition, (b) shares of stock of the
successor corporation, or a parent or subsidiary of such corporation, or
(c) such other securities as the Successor Board deems appropriate, the fair
market value of which shall not materially exceed the fair market value of the
shares of Common Stock subject to such options immediately preceding the
Acquisition; or (ii) terminate each participant’s options in exchange for a cash
payment equal to the excess of (a) the fair market value on the date of the
Acquisition, of the number of shares of Common Stock that the participant’s
accumulated payroll deductions as of the date of the Acquisition could purchase,
at an option price determined with reference only to the first business day of
the applicable Payment Period and subject to any applicable share purchase
limit, Code Section 423(b)(8) and fractional-share limitations on the amount of
stock a participant would be entitled to purchase, over (b) the result of
multiplying such number of shares by such option price.
 
The Committee or Successor Board shall determine the adjustments to be made
under this Article XII, and its determination shall be conclusive.
 
ARTICLE XIII

 
No Transfer or Assignment of Employee’s Rights
 
An option granted under the Plan may not be transferred or assigned and may be
exercised only by the participant.


5



--------------------------------------------------------------------------------



 



ARTICLE XIV

 
Termination of Employee’s Rights
 
Whenever a participant ceases to be an eligible employee of the Company or a
related company because of retirement, voluntary or involuntary termination,
resignation, layoff, discharge, death or for any other reason, his or her rights
under the Plan shall immediately terminate, and the Company shall promptly
refund, without interest, the entire balance of his or her payroll deduction
account under the Plan. Notwithstanding the foregoing, eligible employment shall
be treated as continuing intact while a participant is on military leave, sick
leave or other bona fide leave of absence, for up to 90 days, or for so long as
the participant’s right to reemployment is guaranteed either by statute or by
contract, if longer than 90 days.
 
ARTICLE XV

 
Termination and Amendments to Plan
 
Unless terminated sooner as provided below, the Plan shall terminate on
April 16, 2018. The Plan may be terminated at any time by the Company’s Board of
Directors but such termination shall not affect options then outstanding under
the Plan. It will terminate in any case when all or substantially all of the
unissued shares of stock reserved for the purposes of the Plan have been
purchased. If at any time shares of stock reserved for the purpose of the Plan
remain available for purchase but not in sufficient number to satisfy all then
unfilled purchase requirements, the available shares shall be apportioned among
participants in proportion to the amount of payroll deductions accumulated on
behalf of each participant that would otherwise be used to purchase stock, and
the Plan shall terminate. Upon such termination or any other termination of the
Plan, all payroll deductions not used to purchase stock will be refunded,
without interest.
 
The Committee or the Board of Directors may from time to time adopt amendments
to the Plan provided that, without the approval of the stockholders of the
Company, no amendment may (i) increase the number of shares that may be issued
under the Plan; (ii) change the class of corporations whose employees may be
offered options under the Plan, if such action would be treated as the adoption
of a new plan for purposes of Section 423(b) of the Code; or (iii) cause
Rule 16b-3 under the Securities Exchange Act of 1934 to become inapplicable to
the Plan.
 
ARTICLE XVI

 
Limits on Sale of Stock Purchased under the Plan
 
The Plan is intended to provide shares of Common Stock for investment and not
for resale. The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs. An employee may, therefore,
sell stock purchased under the Plan at any time the employee chooses, subject to
compliance with any applicable federal or state securities laws and subject to
any restrictions imposed under Article XXI to ensure that tax withholding
obligations are satisfied. THE EMPLOYEE ASSUMES THE RISK OF ANY MARKET
FLUCTUATIONS IN THE PRICE OF THE STOCK.
 
ARTICLE XVII

 
Participating Subsidiaries
 
The term “participating subsidiary” shall mean any present or future subsidiary
of the Company, as that term is defined in Section 424(f) of the Code, which is
designated from time to time by the Board of Directors to participate in the
Plan. The Board of Directors shall have the power to make such designation
before or after the Plan is approved by the stockholders.


6



--------------------------------------------------------------------------------



 



ARTICLE XVIII

 
Optionees Not Stockholders
 
Neither the granting of an option to an employee nor the deductions from his or
her pay shall constitute such employee a stockholder of the shares covered by an
option until such shares have been actually purchased by the employee.
 
ARTICLE XIX

 
Application of Funds
 
The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan will be used for general corporate purposes.
 
ARTICLE XX

 
Notice to Company of Disqualifying Disposition
 
By electing to participate in the Plan, each participant agrees to notify the
Company in writing immediately after the participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Payment Period in which such Common Stock was
acquired. Each participant further agrees to provide any information about such
a transfer as may be requested by the Company or any subsidiary corporation in
order to assist it in complying with the tax laws. Such dispositions generally
are treated as “disqualifying dispositions” under Sections 421 and 424 of the
Code, which have certain tax consequences to participants and to the Company and
its participating subsidiaries.
 
ARTICLE XXI

 
Withholding of Additional Income Taxes
 
By electing to participate in the Plan, each participant acknowledges that the
Company and its participating subsidiaries are required to withhold taxes with
respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and its participating subsidiaries may
deduct additional amounts from the participant’s compensation, when amounts are
added to the participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations. Each participant further
acknowledges that when Common Stock is purchased under the Plan the Company and
its participating subsidiaries may be required to withhold taxes with respect to
all or a portion of the difference between the fair market value of the Common
Stock purchased and its purchase price, and each participant agrees that such
taxes may be withheld from compensation otherwise payable to such participant.
It is intended that tax withholding will be accomplished in such a manner that
the full amount of payroll deductions elected by the participant under
Article VII will be used to purchase Common Stock. However, if amounts
sufficient to satisfy applicable tax withholding obligations have not been
withheld from compensation otherwise payable to any participant, then,
notwithstanding any other provision of the Plan, the Company may withhold such
taxes from the participant’s accumulated payroll deductions and apply the net
amount to the purchase of Common Stock, unless the participant pays to the
Company, prior to the exercise date, an amount sufficient to satisfy such
withholding obligations. Each participant further acknowledges that the Company
and its participating subsidiaries may be required to withhold taxes in
connection with the disposition of stock acquired under the Plan and agrees that
the Company or any participating subsidiary may take whatever action it
considers appropriate to satisfy such withholding requirements, including
deducting from compensation otherwise payable to such participant an amount
sufficient to satisfy such withholding requirements or conditioning any
disposition of Common Stock by the participant upon the payment to the Company
or such subsidiary of an amount sufficient to satisfy such withholding
requirements.


7



--------------------------------------------------------------------------------



 



ARTICLE XXII

 
Governmental Regulations
 
The Company’s obligation to sell and deliver shares of Common Stock under the
Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such shares.
 
Government regulations may impose reporting or other obligations on the Company
with respect to the Plan. For example, the Company may be required to identify
shares of Common Stock issued under the Plan on its stock ownership records and
send tax information statements to employees and former employees who transfer
title to such shares.
 
ARTICLE XXIII

 
Governing Law
 
The validity and construction of the Plan shall be governed by the laws of the
State of Delaware, without giving effect to the principles of conflicts of law
thereof.
 
***
 
Approved by the Board of Directors of the Company: April 28, 2010
Approved by the Stockholders of the Company: July 27, 2010


8